Citation Nr: 1227050	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  07-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut that denied an increased rating for psychiatric disability.  When the case was before the Board in August 2010, the issue of entitlement to a TDIU was remanded to the RO or the Appeals Management Center (AMC) for additional development.

In a June 2011 decision, the Board denied the Veteran's claim of entitlement to a TDIU.  The Veteran appealed the Board's decision to the U.S. Court of Appeals For Veterans Claims (Court).  In December 2011, the Court granted a joint motion of the parties, vacated the Board's decision, and remanded the case to the Board for action consistent with the joint motion.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

The Veteran maintains that he is entitled to a TDIU.  VA will grant a TDIU when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  

In a June 2011 decision the Board denied the Veteran's claim for a TDIU.  The Board noted that the Veteran's service-connected disabilities (anxiety neurosis and depressive reaction with paranoid personality, rated as 30 percent disabling; residuals of a gunshot wound, left scapula, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling, and residuals of fracture, first left metacarpal, hearing loss disability, and scars, residuals of gunshot wound of the left paraspinal, all rated noncompensable) were rated 60 percent combined.  The Board further noted that tinnitus resulted from acoustic trauma during the Veteran's combat service and his gunshot wound and psychiatric disability were also incurred as a result of his combat service; therefore, they qualify as one disability under § 4.16 for the purpose of establishing the existence of one disability rated at 60 percent or more.  Thus, the Veteran met the minimum schedular criteria for a TDIU.  However, the Board also found that the Veteran's service-connected disabilities were not sufficient by themselves to render him unemployable, noting that the Veteran had serious limitations due to his non-service-connected residuals of traumatic left arm amputation.  

In the joint motion endorsed by the Court, the parties agreed that the Board failed to adequately consider the combined effects of the Veteran's multiple service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The parties also agreed that the Board failed to consider the Veteran's education history or work experience in relation to his service-connected disabilities.  In this regard, records from the Social Security Administration show that the Veteran completed one year of high school and worked as a tool setter and a truck driver before a 1983 motor vehicle accident in which his left arm was amputated.  

Moreover, subsequent to the June 2011 Board decision, an August 2011 rating decision recharacterized the Veteran's service-connected anxiety neurosis and depressive reaction with paranoid personality as posttraumatic stress disorder (PTSD) and granted an increased 10 percent rating for scars, residuals of gunshot wound of the left paraspinal, effective September 16, 2011.  

Upon review of the record, the Board finds that the medical examinations of record are inadequate; additional VA medical examination is necessary.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center in Washington, D.C. for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim. 

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination or examinations to determine the impact of his service-connected disabilities on his employability.  The examiner(s) should review the pertinent information in the claims files in conjunction with the examination(s) and indicate that such review has occurred.  Then, the examiner(s) is (are) to opine whether the Veteran's service-connected disabilities (PTSD; residuals of a gunshot wound, left scapula; tinnitus; residuals of fracture, first left metacarpal; hearing loss disability; and scars, residuals of gunshot wound of the left paraspinal) have been sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education (through one year of high school) and employment background (tool setter and truck driver) at any point during the period of the claim. 

The rationale for all opinions expressed must be provided.  If the examiner or examiners opine that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the Veteran's claim for a TDIU should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


